Fourth Court of Appeals
                                 San Antonio, Texas
                                       June 17, 2014

                                    No. 04-12-00474-CV

              TOKA GENERAL CONTRACTORS and Moore Sorrento, LLC,
                               Appellants

                                             v.

                                 WM. RIGG COMPANY,
                                       Appellee

                     From the 17th District Court, Tarrant County, Texas
                               Trial Court No. 17-230268-08
                      Honorable Melody M. Wilkinson, Judge Presiding

                                      ORDER
Sitting:      Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice

     On May 9, 2014, the appellants filed a motion for rehearing. The motion for rehearing is
DENIED.

                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court